Citation Nr: 0819006	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  98-11 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional eye disability, manifested by vision loss, 
resulting from right eye surgeries performed at VA medical 
facilities in April and June 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which, in 
pertinent part, denied entitlement to benefits under 
38 U.S.C. § 1151 for the above condition.  

In June 2008, the Board granted a motion to advance the case 
on the docket. 

The veteran's appeal was previously before the Board in 
December 2004 when it remanded the case for further action by 
the originating agency.  


FINDING OF FACT

Additional eye disability, manifested by vision loss, was the 
result of right eye surgeries performed at VA medical 
facilities in April and June 1996.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for additional eye disability, manifested by 
vision loss, from right eye surgeries performed at VA medical 
facilities in April and June 1996 have been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  The agency of original 
jurisdiction will have the opportunity to provide the veteran 
with notice that complies with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), prior 
to implementing the Board's decision.  

Legal Criteria

VA provides compensation under the provisions of 38 U.S.C. § 
1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. § 3.358(a).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Congress has amended 38 U.S.C. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  It does not apply 
to the veteran's claim, which was filed prior to that date. 

In order to prevail under the statute in effect at the time 
of the veteran's claim, there must have been medical evidence 
of a current disability; medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical, or 
surgical treatment; and medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).  

Analysis

The veteran contends that he incurred an additional 
disability of the right eye with  vision loss due to right 
eye surgeries in April 1996 and June 1996 performed at VA 
medical facilities.

In April 1996 the veteran underwent VA treatment and a right 
eye cataract removal in San Juan, Puerto Rico.  The veteran 
was informed that vision loss was a possible side-effect of 
the procedure.  He underwent a second right eye surgery in 
June 1996 to correct a displaced intraocular lens.  Following 
this procedure, cystoid macular edema (CME); glaucoma, and 
vision loss in the right eye were diagnosed.

The veteran was provided a VA eye examination in September 
1997.  The examiner noted that the veteran had uncorrected 
right eye vision of 20/100 and corrected right eye vision of 
20/30.  The diagnoses were primary open angle glaucoma and 
pseudophakia of both eyes.  The examiner commented that he 
could not determine whether the veteran's surgeries had 
resulted in any additional visual field impairment since the 
veteran's visual acuity was more than adequate for a 
pseudophakic patient.  

In December 2004, a second VA examiner diagnosed pseudophakia 
of the right eye.  The examiner also noted the presence of an 
occlusion of the right eye's central vein.  

The veteran's most recent VA examination was conducted in 
August 2006.  Examination of the eyes showed bilateral 
pseudophakia, right lower lid entropion, and poor vision in 
the right eye due to vascular occlusion.  After reviewing the 
veteran's claims folder and performing the eye examination, 
the examiner found that the veteran had developed an 
additional permanent disability of the right eye, 
specifically CME and secondary glaucoma, that had reduced his 
visual acuity.  This additional disability was due to the 
veteran's cataract extraction.  

The examiner further stated that such additional disability 
was not a near certain risk of the April 1996 surgery, but 
was a near certain risk of the June 1996 anterior lens 
procedure.  The examiner concluded that the veteran had 
permanent right eye vision loss related to sequela of his VA 
treatment.  

The medical evidence of record establishes that the veteran's 
1996 VA right eye surgeries resulted in additional disability 
of the right eye.  The medical evidence of record clearly 
shows that the veteran has been diagnosed with CME and 
glaucoma of the right eye with accompanying loss of vision.  
In addition, the August 2006 VA examiner concluded that the 
veteran's loss of right eye vision was due to his VA 
treatment and cataract extraction.  

Although the veteran was informed that vision loss was a 
potential side-effect of his April 1996 cataract removal and 
the August 2006 VA examiner noted that vision loss is a near 
certain risk of the June 1996 surgery, there is no evidence 
that the veteran's resulting additional right eye disability 
was a necessary consequence of either the April or June 1996 
VA procedures.  A "near certain risk" would appear to be 
less likely than consequences that are "certain to result" 
from treatment.  Hence, 38 C.F.R. § 3.358(c) would not 
preclude the grant of benefits under 38 U.S.C.A. § 1151.  
Entitlement to compensation under 38 U.S.C. § 1151 for the 
veteran's additional right eye disability is, therefore, 
warranted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional eye disability, manifested by vision loss, 
resulting from right eye surgeries performed at VA medical 
facilities in April and June 1996 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


